DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder 
Claims 11-18 and 20-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1-10 directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because the process claim previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 3/7/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons of Allowance

Claims 1-18 and 20-22 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
No art based rejection is being provided because other available prior art does not teach or suggest, singularly or in combination at least the limitations of the base claim 1 and claim 11 which requires a method of making an edible caramel color composition comprising the step of:heating a reaction mixture under pressure to form a caramel color composition, wherein the reaction mixture comprises: a carbohydrate, and a sulfite compound, in the absence of a caustic compound and in the absence of an ammonium compound, wherein the edible caramel color composition has a color hue from about 3.8 to about 4.5. The cited prior art documents 
Closest prior art references include Van der Ark (US 20070071850 A1 and US 20070116817 A1) US 2010000383A1 to Parker, 20160128352 A1 to Jiang , and US 2767108 to Walter Fetzer are all directed to 
The prior art either alone or combination fail to teach the scraping method as claimed. Thus the combination of limitation as recited in the independent claim as amended above are free of prior art. Also, see applicant’s submission of 7/9/2010 and applicant’s comments of 11/08/2021.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791